On the evening of December 31, 1913, the plaintiff was driving a one-horse covered truck, loaded with furniture, west along the north curb of *Page 170 
DeKalb avenue, Brooklyn. To his left through the center of the street was the double-track trolley road of the defendant. Daylight had gone but the street was lighted.
The building at which delivery of the furniture was to be made was on the south side of the avenue. When opposite it the plaintiff made a long turn so that he might draw up to the south curb facing the east. As he began this turn he saw a car approaching from the west on the south track. It was lighted and four hundred feet away. How fast it was running plaintiff could not observe. Again he looked and saw it when the horse reached the south track. It was then two hundred feet distant. In view of the plaintiff's offer to prove certain facts, we must now assume that when the wagon itself or a part of it was on the south rail, the car was sixty feet away and running at a speed of eighteen or twenty miles an hour.
No attempt was made to stop the car. When the horse had partly cleared the south rail, it struck the right rear wheel of the truck, then the front wheel. The truck was pushed to the north of the track and the plaintiff was thrown out and injured. Obviously when struck the truck must have been headed toward the southeast. This would be the effect of the "long turn" described by the plaintiff. Under such circumstances the dismissal of the complaint by the trial court and the affirmance of this action by the Appellate Division was erroneous. We cannot say that a driver attempting to cross a track with an approaching car two hundred feet away, coming, as he has a right to assume at a reasonable speed and under reasonable control, is negligent as a matter of law, because he again fails to observe it as it approaches him from behind. We cannot say that plaintiff's evidence as to seeing the car at that distance is so incredible that it may be disregarded. At the rate of twenty miles an hour the car would cover the *Page 171 
space in six or seven seconds. Nor can we say that as a matter of law, there was here no negligence on the part of the motorman — that seeing a truck entering upon his track two hundred feet ahead of him, he may approach it at a speed of eighteen or twenty miles an hour and run it down without any attempt to check his car. As the result shows, it could have been stopped within fifty feet.
The judgment of the Appellate Division and of the Trial Term must be reversed and a new trial ordered, with costs to abide the event.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO and POUND, JJ., concur; McLAUGHLIN, J., not sitting.
Judgment reversed, etc.